              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LUCILLE ANDERSON, SARA ALAMI,
GIANELLA CONTRERAS CHAVEZ,                    Civil Action No. 1:20-cv-03263-MLB
DSCC, and DEMOCRATIC PARTY OF
GEORGIA, INC.,

            Plaintiffs,

      v.

BRAD RAFFENSPERGER, in his official
capacity as the Georgia Secretary of State
and the Chair of the Georgia State Election
Board; REBECCA N. SULLIVAN, DAVID
J. WORLEY, MATTHEW MASHBURN,
and ANH LE, in their official capacities as
Members of the Georgia State Election
Board; MARY CAROLE COONEY,
MARK WINGATE, VERNETTA
NURIDDIN, KATHLEEN RUTH, and
AARON JOHNSON, in their official
capacities as Members of the FULTON
County Board of Registration and Elections;
SAMUEL E. TILLMAN, ANTHONY
LEWIS, SUSAN MOTTER, DELE
LOWMAN SMITH, and BAOKY N. VU, in
their official capacities as Members of the
DEKALB County Board of Registration and
Elections; PHIL DANIELL, FRED AIKEN,
JESSICA M. BROOKS, NEERA BAHL,
and DARRYL O. WILSON, JR., in their
official capacities as Members of the COBB
County Board of Elections and Registration;
JOHN MANGANO, BEN SATTERFIELD,
WANDY TAYLOR, STEPHEN DAY, and
ALICE O’LENICK, in their official
capacities as Members of the GWINNETT
County Board of Registrations and
Elections; THOMAS MAHONEY III,
MARIANNE HEIMES, MALINDA
HODGE, ANTWAN LANG, and DEBBIE
RAUERS, in their official capacities as
Members of the CHATHAM County Board
of Elections; CAROL WESLEY,
DOROTHY FOSTER HALL, PATRICIA
PULLAR, DARLENE JOHNSON, and
DIANE GIVENS, in their official capacities
as Members of the CLAYTON County
Board of Elections and Registrations,
DONNA CRUMBLEY DONNA MORRIS-
MCBRIDE, ANDY CALLAWAY, ARCH
BROWN, and MILDRED SCHMELZ, in
their official capacities as Members of the
HENRY County Board of Elections and
Registration; MYESHA GOOD, DAVID C.
FEDACK, ROBERT PROCTOR, DANIEL
ZIMMERMANN, and MAURICE HURRY,
in their official capacities as Members of the
DOUGLAS County Board of Elections and
Registration; and RINDA WILSON,
HENRY FICKLIN, HERBERT
SPANGLER, CASSANDRA POWELL,
and MIKE KAPLAN, in their official
capacities as members of the MACON-
BIBB County Board of Elections,
             Defendants.


              DECLARATION OF AMANDA J. BEANE
    IN SUPPORT OF PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM
      I, Amanda J. Beane, declare under penalty of perjury that the following is true
and correct:
      1.       I am over the age of 18 years and competent to testify herein. I have
personal knowledge of the matters stated herein.
      2.       Attached hereto as Exhibit 1 is a true and correct copy of the Expert
Declaration of Dr. Muer Yang, dated October 5, 2020.
      3.       Attached hereto as Exhibit 2 is a true and correct copy of email
correspondence between counsel for Clayton County Defendants, Jack Hancock,
and counsel for Plaintiffs, Marcus Haggard, dated October 4, 2020.
      4.       Attached hereto as Exhibit 3 is a true and correct copy of email
correspondence between counsel for Chatham County Defendants, Jennifer
Davenport, and counsel for Plaintiffs, Adam Sparks, dated between October 2 and
October 5, 2020.
      I declare under penalty of perjury that the foregoing statements are true and
correct.


DATED: October 5, 2020                        By: /s/ Amanda J. Beane_____
                                                  Amanda J. Beane
